The defendant was convicted of the offense of having in his possession a still, etc., and he appeals.
There was no error in overruling appellant's motion to quash, or his demurrers to, the indictment. Code 1907, §§ 7132 and 7161; Local Acts 1919, p. 62; Hardeman v. State, 19 Ala. App. 563,99 So. 53.
The ingenuity and industry displayed by appellant's counsel command our admiration. But, in the view we take of the case, their efforts are unavailing. Almost innumerable exceptions were reserved to rulings of the trial court by the defendant, all of which have been critically examined by us. In some of the rulings there was, no doubt, error. A detailed discussion of the evidence or a seriatim treatment of the large number of exceptions apparent in the record could serve no useful purpose. Suffice to say that in our opinion, from an examination of the entire cause, the result of the trial would not have been different, had any or all of the rulings complained of in which there was error been changed to meet the contentions of defendant's counsel. And under rule 45 of the Supreme Court (Code 1923, vol. 4, p. 895), by which we are controlled, *Page 614 
a reversal of the case will not be ordered.
We find no prejudicial error in the record affecting the judgment of conviction, and the same is here affirmed.
The defendant having been convicted of the offense of having in his possession a still, etc., he should, under the express provision of the statute approved September 30, 1919 (Acts 1919, p. 1086), have been sentenced to a term in the penitentiary of not less than one year, nor more than five years, the sentence to be in conformity to the terms of the act approved February 18, 1919 (Acts 1919, p. 148). The trial, conviction, judgment, and sentence all taking place before the going into effect of the Code 1923, there can be no doubt that the provisions of the above two mentioned acts are mandatory, controlling, and must be complied with. Salter v. State, 17 Ala. App. 517, 85 So. 847; Abrahams v. State, 18 Ala. App. 252, 89 So. 853.
The sentence imposed not being in accordance with what is said above, the cause is remanded for proper sentence.
Affirmed and remanded for proper sentence.